Form 201 Filed In the Office of the State of Texas Secretary of State of Texas Secretary of State Certificate of Formation Filing #: 801001557 07/09/2008 P.O. Box 13697 For Profit Corporation Document #: 221569160002 Austin, TX 78711-3697 Image Generated Electronically for Web Filing FAX: (512) 463-5709 Filing Fee: $300 Article 1 - Entity Name and Type Thefiling entity being formed is a for-profit corporation. The name of the entity is: Or-Ion Nutrients, Inc. Article2 - Registered Agent and Registered Office The initial registered is an individual resident of the state whose name is set forth below: Name: David Simcho The business address of the registered agent and the registered office address is: Street Address: 3301 Conflans Road Suite 120, Irving TX USA 75061 Article3 -Directors Director 1: David Simcho Address: 3301 Conflans Road Suite 120, Irving TX USA 75061 Article4 -Authorized
